Citation Nr: 1817291	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  09-42 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include 
as due to in-service exposure to asbestos or herbicides, including Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. M. Harris, Associate Counsel






INTRODUCTION

The Veteran served in the United States Army National Guard from October 1966 to March 1967, and in the United States Army from May 1968 to September 1969, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In March 2016 the Board denied the claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In an April 2017 order, the Court granted a Joint Motion for Remand (JMR), and vacated and remanded the Board's March 2016 decision.  In August 2017, the Board remanded the issue for further consideration.

The issue on appeal is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


REMAND

Upon review of the claim file, the Board finds that additional development is needed prior to deciding the case.  

Initially, the Board notes that the claim was previously remanded by the Court pursuant to an April 2017 JMR which essentially found the January 2014 VA medical opinion to be inadequate as it had not fully addressed discrepancies of findings of pleural plaques in radiographic images if May 2012 but no findings of pleural plaques in scans of December 2013.  The JMR also noted that there was no discussion of findings of honeycombing in May 2007 radiographs in the January 2014 opinion.  Finally, the JMR noted that the January 2014 opinion did not address whether the Veteran's pulmonary disability was related to the conceded herbicide exposure in service.

Thereafter, pursuant to an August 2017 Board remand, an addendum opinion to the January 2014 VA medical opinion was obtained in September 2017.  However, a review of the addendum opinion shows it is inadequate.  Indeed, the addendum opinion noted that December 2013 scans of the chest showed pleural plaques when in fact no pleural plaques were noted.  Further, the examiner stated that the May 2012 radiology report did not find pleural plaques when in fact it had.  Moreover, the examiner noted that the May 2007 radiology report had not found pleural plaques and, while that is correct, it failed to address or even acknowledge the findings of thickened areas of honeycombing throughout the lung bases.  These findings are particularly important as honeycombing was noted by the January 2014 examiner to be indicative of asbestos disease.  Finally, the September 2017 addendum opinion did not fully discuss whether the Veteran's current pulmonary disease was related to herbicide exposure in service which is conceded.  Therefore, a new opinion is needed.

In a written correspondence dated January 2018, the Veteran provided a list of medical doctors who provided him with treatment for his pulmonary disorder including Dr. Coole from 2016 to 2017, and Dr. Richard Felt, from 2017 to present.  A review of the file shows that there are no medical treatment records from Dr. Coole or Dr. Richard Felt in the file.  There is also no evidence that any attempts were made to obtain these records.  As such, these records must be obtained.  

Finally, the Board also notes that the evidence of record indicates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  While not clear as to the basis of the award because the records from SSA could contain information pertinent to the issue on appeal, and since the appeal is being remanded for other reasons, efforts should be made to procure them.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  

Consequently, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Accordingly, the case is REMANDED for the following action:

1.  Take the appropriate steps to, with the Veteran's help, obtain any outstanding treatment records from Dr. Richard Felt and Dr. Coole.  Any new evidence received should be associated with the claim file.  All attempts to fulfill this development must be documented in the claim file.  If the search for any such records yields negative results, that fact should be clearly noted and the Veteran must be informed in writing.  All information should be associated with the electronic record.

2.  Ask the Social Security Administration to provide copies of any records in its possession pertaining to its consideration of the Veteran's application for SSA benefits, to include any medical records considered in making a decision on that application.  Any new evidence received should be associated with the claim file.  

3.  After completion of 1, and 2 above, obtain a medical opinion from a different examiner who provided the January 2014 and September 2017 nexus opinions, addressing the nature and etiology of the Veteran's claimed pulmonary disease.  If necessary, schedule the Veteran for an appropriate examination.  The examiner should be provided a copy of the claim file and the examination report should note a review of the file was conducted.  The examiner is asked to provide an opinion as to whether any currently diagnosed pulmonary disability is related to the Veteran's in-service exposure to asbestos and/or herbicides, including Agent Orange. 
In providing the opinion, the examiner should specifically discuss the May 2007 private radiology report which found "minimal, thickened areas of honeycombing throughout the lung bases", the May 2012 private radiology report which found evidence of pleural plaques, and the December 2013 scans and VA examination which did not find pleural plaques and reconcile any conflicting evidence.  The examiner should be informed that in-service herbicide exposure is conceded.

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation.  The examiner must indicate whether there was any further need for information to make a determination.  The examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The AOJ should conduct any other development deemed appropriate, and ensure that the VA examination report(s) and opinion(s) comply with the Board's remand instructions.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans'Appeals is appealable to the United States Court of Veterans Appeals.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



